Niblack, J.
— This was a criminal prosecution commenced before a justice of the peace by filing an affidavit charging Alexander Cart, the appellant, and one Filander T. Yess with the forcible entry upon, and detention of, a tract of land in Tippecanoe county. B. S. 1881, section 1972.
At a separate trial before the justice the appellant was convicted of the offence charged, and, upon an appeal to the circuit court, he was again found guilty and adjudged to pay a fine of one dollar, and the costs of the prosecution against him.
This case rests upon the same facts as did the case of Vess v. State, ante, p. 211, and upon the authority of that case the judgment rendered in this cause is reversed, and the cause remanded for a new trial.